John A. Fogleman, Justice, dissenting. Assuming, without conceding, that the policy provision defining eligibility for insurance is ambiguous and subject to the construction given it in the majority opinion, I must dissent because I find merit in appellant’s second point for reversal. The policy clearly requires that the application be received by the insurance company, not the employer, before there was coverage. The application signed by Lemon was addressed to the insurance company. Colleen Krall was an employee of Morrison-Knudsen, not of appellant. Appellant neither received this application nor Lemon’s name as one covered under the policy nor any premium. Under these circumstances, the terms of the policy were not met, and there was no coverage. In Metropolitan Life Ins. Co. v. Thompson, 203 Ark. 1103, 160 S. W. 2d 852, we quoted, with approval, the following A. L. R. headnote to Magee v. Equitable Life Assurance Soc., 62 N. D. 614, 244 N. W. 518, 85 A.L.R. 1457 (1932): Where such “terms and conditions” (in the group or .master policy) require that the names of those insured in the group life insurance policy be certified to the assurance society by the employer, and premiums for such employee paid monthly, the failure to include such employee in the list insured and to pay premiums upon insurance for him precludes recovery against the assurance society upon the aforesaid certificate. . See also, Hanna v. Mt. Vernon Life Ins. Co. of New York, 260 F. 2d 244 (8th Cir. 1958). The majority opinion necessarily invokes, without saying so, two inappropriate premises to reach its conclusion. By attempting to classify Colleen Krall’s acts as ministerial, the “clerical error” provision is invoked. I submit that hers was no clerical error, if indeed it was an error. It could only have been an error involving judgment, which cannot be a clerical error. The term is defined and illustrated in Black’s Law Dictionary, Fourth Edition, p. 319, as follows: Generally, a mistake in writing or copying. 1 L. Raym. 183; Los Angeles Shipbuilding & Dry Dock Corporation v. Los Angeles County, 22 Cal. App. 2d 418, 71 P. 2d 282; Franklin v. State, 240 Ala. 57, 197 So. 58, 59. It may include error apparent on face of instrument, record, indictment or information, In re Goldberg’s Estate, 10 Cal. 2d 709, 76 P. 2d 508, 512; error in respect of matters of record, Shotwell v. State, 135 Tex. Cr. R. 366, 120 S. W. 2d 97; errors, mistakes, or omissions by clerk, writer, counsel, or judge which are not the result of exercise of judicial function; Pacific Finance Corporation of California v. La Monte, 64 Idaho 438, 133 P. 2d 921, 922; Wilson v. City of Fergus Falls, 181 Minn. 329, 232 N. W. 322, 323; failure of clerk to enter order, Keller v. Cleaver, 67 P. 2d 131, 133, 20 Cal. App. 2d 364; omission in statutory provision, Craig v. State, 164 S. W. 2d 1007, 1008, 204 Ark. 798; order fixing tax rate below statutory rate. In re Jagnow’s Estate, 266 N. Y. S. 785, 788, 148 Misc. 657; placing of case on calendar without notice, New England Furniture & Carpet Co. v. Willcuts, D. C. Minn., 55 F. 2d 983, 987; purported order incongruous and irrelevant to surrounding recitals, Carpenter v. Pacific Mut. Life Ins. Co. of California, 14 Cal. 2d 704, 96 P. 2d 796, 799; signature by judge to judgment which does not express judicial desire or intention, Bastajian v. Brown, 19 Cal. 2d 209, 120 P. 2d 9, 12. In Williams v. State, 229 Ark. 42, 313 S. W. 2d 242, we held that the action of a circuit court clerk in failing to insert the recital that two sentences would run consecutively in a penitentiary commitment because the judge’s docket notation did not so indicate and the judge was of the erroneous opinion that the two sentences would automatically run consecutively was not clerical error. There is certainly a close parallel between this situation and that. The omission of Lemon’s name from any list submitted to appellant was not a clerical error but was a deliberate act based upon a judgment decision by one who was in charge of administering the insurance programs of the employer and not just a clerk or machine operator. The other premise which I consider unsound is the treatment of either Colleen Krall, or Morrison-Knudsen or both as if one or the other or both were appellant’s agent. While there is a division of authorities on the question, we have held that they are not. Connecticut General Life Insurance Co. v. Speer, 185 Ark. 615, 48 S. W. 2d 553. I would reverse the judgment and dismiss the cause. I am authorized to state that Mr. Justice Brown joins in this dissent.